Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 1 of 34 Page ID
                                 #:6708




                            EXHIBIT 5
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 2 of 34 Page ID
                                 #:6709
   Trials@uspto.gov                            Paper 10
   571-272-7822                                Entered: July 10, 2018




          UNITED STATES PATENT AND TRADEMARK OFFICE
                          ____________

           BEFORE THE PATENT TRIAL AND APPEAL BOARD
                          ____________

                                SNAP INC.,
                                 Petitioner,

                                      v.

                          VAPORSTREAM, INC.,
                             Patent Owner.
                             ____________

                            Case IPR2018-00397
                            Patent 9,306,886 B2
                              ____________

   Before JUSTIN T. ARBES, STACEY G. WHITE, and
   JENNIFER MEYER CHAGNON, Administrative Patent Judges.

   ARBES, Administrative Patent Judge.


                                  DECISION
                      Institution of Inter Partes Review
                               35 U.S.C. § 314(a)
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 3 of 34 Page ID
                                 #:6710
   IPR2018-00397
   Patent 9,306,886 B2

                                I. INTRODUCTION
         Petitioner Snap Inc. filed a Petition (Paper 2, “Pet.”) requesting inter
   partes review of claims 1, 4, 5, 9–11, and 13 of U.S. Patent No. 9,306,886
   B2 (Ex. 1001, “the ’886 patent”) pursuant to 35 U.S.C. § 311(a). Patent
   Owner Vaporstream, Inc. filed a Preliminary Response (Paper 6, “Prelim.
   Resp.”) pursuant to 35 U.S.C. § 313. Pursuant to 35 U.S.C. § 314(a), the
   Director may not authorize an inter partes review unless the information in
   the petition and preliminary response “shows that there is a reasonable
   likelihood that the petitioner would prevail with respect to at least 1 of the
   claims challenged in the petition.” For the reasons that follow, we have
   decided to institute an inter partes review as to claims 1, 4, 5, 9–11, and 13
   on all grounds of unpatentability asserted in the Petition.


                                II. BACKGROUND
                                 A. The ’886 Patent
         The ’886 patent discloses “[a]n electronic messaging system and
   method with reduced traceability.” Ex. 1001, Abstract. The ’886 patent
   notes that “[t]ypically, an electronic message between two people is not
   private.” Id. at col. 2, ll. 7–8. For example, messages may be intercepted by
   third parties; logged and archived; or copied, cut, pasted, or printed. Id. at
   col. 2, ll. 8–13. “This may give a message a ‘shelf-life’ that is often
   uncontrollable by the sender or even the recipient.” Id. at col. 2, ll. 13–14.
   As such, according to the ’886 patent, there was “a demand for a system and
   method for reducing the traceability of electronic messages.” Id. at col. 2,
   ll. 27–29.




                                          2
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 4 of 34 Page ID
                                 #:6711
   IPR2018-00397
   Patent 9,306,886 B2

         Figure 3 of the ’886 patent is reproduced below.




   Figure 3 above depicts system 300 for communicating electronic message
   330 from user computer 315 to user computer 320 over network 325 using
   server 310. Id. at col. 10, ll. 62–67. “An electronic message may be any
   electronic file, data, and/or other information transmitted between one or
   more user computers.” Id. at col. 7, ll. 50–52. The electronic message may
   include text, image, video, audio, or other types of data. Id. at col. 7,
   ll. 52–60.




                                           3
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 5 of 34 Page ID
                                 #:6712
   IPR2018-00397
   Patent 9,306,886 B2

         Figure 5 of the ’886 patent is reproduced below.




   Figure 5 depicts the process by which the electronic message is sent from the
   first user computer and received by the second user computer. Id. at col. 11,
   ll. 10–12. At steps 510–520, the user inputs a recipient address (e.g.,
   a unique identifier, such as an e-mail address) and message content, using
   separate screens provided by the server computer, and the message is



                                          4
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 6 of 34 Page ID
                                 #:6713
   IPR2018-00397
   Patent 9,306,886 B2

   communicated from the user computer to the server. Id. at col. 11, l. 37–col.
   12, l. 26, Figs. 8–9. The server then performs various actions to process the
   message at steps 525–545. Id. at col. 12, l. 27–col. 14, l. 26. For example,
   the server identifies header information (e.g., information that “identifies the
   sending user, recipient user, location of the electronic message, [or] timing
   of [the] electronic message”) separate from the content of the message itself
   and generates a message ID associated with the header information and
   message content. Id. at col. 12, ll. 37–49, col. 13, ll. 30–32 (“A message ID
   [is] used to maintain a correspondence between the separated components of
   electronic message 330.”). The ’886 patent describes an example in which
   the message ID is included both in an Extensible Markup Language (XML)
   file storing the header information and in an XML file storing the message
   content. Id. at col. 13, l. 38–col. 14, l. 26.
          To retrieve the message, the recipient first logs in to the system at
   step 550. Id. at col. 14, ll. 27–29. At step 555, the server communicates to
   the recipient user computer a display image showing header information for
   multiple messages. Id. at col. 14, ll. 33–49, Fig. 10. For example, the
   display image may show a display name and date/time for each message, but
   not show the content itself for any of the messages. Id. In one embodiment,
   the header information may include “a sequence number (ex: 1, 2, 3, etc.)
   assigned to each electronic message,” where each sequence number is
   associated with a corresponding message ID for the respective message. Id.
   at col. 14, ll. 54–65. At step 560, the user selects one of the electronic
   messages to be displayed by, for example, selecting a “read” link displayed
   with the respective header information. Id. at col. 14, l. 66–col. 15, l. 2.
   At step 565, the server communicates to the recipient user computer a


                                            5
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 7 of 34 Page ID
                                 #:6714
   IPR2018-00397
   Patent 9,306,886 B2

   display image with the content of the chosen message (but not header
   information for the message). Id. at col. 15, ll. 21–30, Fig. 11. At step 570,
   the message is automatically and permanently deleted from the server at a
   predetermined time. Id. at col. 15, ll. 47–49. At step 575, the user closes the
   display image, returns to the message listing, or chooses to respond to the
   message. Id. at col. 16, ll. 36–39. At step 585, the message content is
   automatically deleted from the recipient user computer after viewing. Id. at
   col. 16, ll. 45–53. According to the ’886 patent, displaying header
   information and message content separately, and automatically deleting
   message content, reduce the traceability of electronic messages. Id. at col. 3,
   l. 58–col. 4, l. 13.


                                B. Illustrative Claim
          Claim 1 of the ’886 patent recites:
                 1. A computer-implemented method of handling an
          electronic message at a recipient user device in a networked
          environment, the electronic message including a message
          content and a header information that corresponds to the
          message content, the recipient user device having access to
          electronic instructions, the method comprising:
                 providing a plurality of reduced traceability displays via
          the recipient user device using a display generator that acts
          upon a display element of the recipient user device to provide
          the plurality of reduced traceability displays, the display
          generator including the electronic instructions, the plurality of
          reduced traceability displays including a first display presenting
          a header information of an electronic message received at the
          recipient user device and a second display presenting a message
          content of the electronic message, the message content
          including a media component, the message content and the
          header information having been related to each other using a



                                          6
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 8 of 34 Page ID
                                 #:6715
   IPR2018-00397
   Patent 9,306,886 B2

         correlation previously assigned to each of the message content
         and the header information;
               receiving a selection by the recipient user via the first
         display, the selection directed to a portion of a message list
         corresponding to the header information; and
                in response to the selection, providing the second display
         via the recipient user device such that the second display does
         not include a display of the header information via the second
         display such that a single screen capture of both the header
         information and the media component is prevented.


                                  C. The Prior Art
         Petitioner relies on the following prior art:
               U.S. Patent No. 7,054,905 B1, filed Mar. 30, 2000,
         issued May 30, 2006 (Ex. 1005, “Hanna”);
               U.S. Patent No. 5,958,005, issued Sept. 28, 1999
         (Ex. 1006, “Thorne”);
               U.S. Patent Application Publication No. 2005/0021803
         A1, published Jan. 27, 2005 (Ex. 1003, “Wren”); and
               U.S. Patent Application Publication No. 2003/0152203
         A1, published Aug. 14, 2003 (Ex. 1004, “Berger”).


                             D. The Asserted Grounds
         Petitioner challenges claims 1, 4, 5, 9–11, and 13 of the ’886 patent on
   the following grounds:
        References             Basis                     Claim(s) Challenged

        Wren and Berger        35 U.S.C. § 103(a)1       1, 4, and 5


   1
    The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
   (2011) (“AIA”), amended 35 U.S.C. § 103. Because the challenged claims
   of the ’886 patent have an effective filing date before the effective date of

                                          7
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 9 of 34 Page ID
                                 #:6716
   IPR2018-00397
   Patent 9,306,886 B2

        References              Basis                    Claim(s) Challenged

        Wren, Berger, and       35 U.S.C. § 103(a)       9–11
        Hanna
        Wren, Berger, and       35 U.S.C. § 103(a)       13
        Thorne


                                   III. ANALYSIS
                               A. Claim Interpretation
         The Board interprets claims in an unexpired patent using the “broadest
   reasonable construction in light of the specification of the patent in which
   [they] appear[].” 37 C.F.R. § 42.100(b). Petitioner argues that no claim
   terms require interpretation. Pet. 9–10. Patent Owner asserts that
   “no special approach to construction of the claims is required,” and notes
   that the district court in the related litigation between the parties interpreted
   various terms of the ’886 patent claims. Prelim. Resp. 3 (citing Ex. 2002).
   After reviewing the preliminary record, we conclude that, for the purposes of
   this Decision, only two terms require express interpretation, agree with the
   analysis of the district court, and adopt the district court’s interpretations as
   the broadest reasonable interpretation in light of the Specification of the
   ’886 patent for those terms. First, we interpret “correlation” in claim 1 to
   mean “data corresponding to a message used to associate two components of
   a message.” Ex. 2002, 9. The parties agreed to this interpretation in the
   related litigation. Id. Second, we interpret “reduced traceability displays”
   in claim 1 to mean “an arrangement of displays that enables reduced


   the applicable AIA amendment, we refer to the pre-AIA version of
   35 U.S.C. § 103.

                                           8
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 10 of 34 Page ID
                                  #:6717
   IPR2018-00397
   Patent 9,306,886 B2

   traceability of electronic messages (e.g., by separately displaying identifying
   information and message content).” Id. at 15–17. Patent Owner proposed
   this interpretation in the related litigation, and Petitioner applies it in the
   Petition. See id.; Pet. 28–29.


                                 B. Principles of Law
          A claim is unpatentable for obviousness if, to one of ordinary skill in
   the pertinent art, “the differences between the subject matter sought to be
   patented and the prior art are such that the subject matter as a whole would
   have been obvious at the time the invention was made.” KSR Int’l Co. v.
   Teleflex Inc., 550 U.S. 398, 406 (2007) (quoting 35 U.S.C. § 103(a)). The
   question of obviousness is resolved on the basis of underlying factual
   determinations, including “the scope and content of the prior art”;
   “differences between the prior art and the claims at issue”; and “the level of
   ordinary skill in the pertinent art.”2 Graham v. John Deere Co., 383 U.S. 1,
   17–18 (1966).
          A patent claim “is not proved obvious merely by demonstrating that
   each of its elements was, independently, known in the prior art.” KSR,
   550 U.S. at 418. An obviousness determination requires finding “both ‘that
   a skilled artisan would have been motivated to combine the teachings of the
   prior art references to achieve the claimed invention, and that the skilled


   2
     Additionally, secondary considerations, such as “commercial success, long
   felt but unsolved needs, failure of others, etc., might be utilized to give light
   to the circumstances surrounding the origin of the subject matter sought to
   be patented. As indicia of obviousness or nonobviousness, these inquiries
   may have relevancy.” Graham, 383 U.S. at 17–18. Patent Owner, however,
   has not presented any such evidence at this stage of the proceeding.

                                            9
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 11 of 34 Page ID
                                  #:6718
   IPR2018-00397
   Patent 9,306,886 B2

   artisan would have had a reasonable expectation of success in doing so.’”
   Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359,
   1367–68 (Fed. Cir. 2016) (citation omitted); see KSR, 550 U.S. at 418
   (for an obviousness analysis, “it can be important to identify a reason that
   would have prompted a person of ordinary skill in the relevant field to
   combine the elements in the way the claimed new invention does”).
   A motivation to combine the teachings of two references can be “found
   explicitly or implicitly in market forces; design incentives; the ‘interrelated
   teachings of multiple patents’; ‘any need or problem known in the field of
   endeavor at the time of invention and addressed by the patent’; and the
   background knowledge, creativity, and common sense of the person of
   ordinary skill.” Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 (Fed.
   Cir. 2013) (citation omitted). Further, an assertion of obviousness “cannot
   be sustained by mere conclusory statements; instead, there must be some
   articulated reasoning with some rational underpinning to support the legal
   conclusion of obviousness.” KSR, 550 U.S. at 418 (quoting In re Kahn, 441
   F.3d 977, 988 (Fed. Cir. 2006)); In re NuVasive, Inc., 842 F.3d 1376, 1383
   (Fed. Cir. 2016) (a finding of a motivation to combine “must be supported
   by a ‘reasoned explanation’” (citation omitted)).


                         C. Level of Ordinary Skill in the Art
         Section 103(a) forbids issuance of a patent when “the
         differences between the subject matter sought to be patented
         and the prior art are such that the subject matter as a whole
         would have been obvious at the time the invention was made to
         a person having ordinary skill in the art to which said subject
         matter pertains.”



                                          10
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 12 of 34 Page ID
                                  #:6719
   IPR2018-00397
   Patent 9,306,886 B2

   KSR, 550 U.S. at 406 (quoting 35 U.S.C. § 103(a)). Petitioner argues that a
   person of ordinary skill in the art at the time of the ’886 patent “would have
   possessed at least a bachelor’s degree in software engineering, computer
   science, or computer engineering with at least two years of experience in the
   design and implementation of systems for sending and receiving messages
   over a communications network, such as the Internet (or equivalent degree
   or experience).” Pet. 5–6 (citing Ex. 1002 ¶¶ 13–15). Patent Owner’s
   declarant, Michael Shamos, Ph.D., “generally agree[s]” with Petitioner’s
   characterization of the person of ordinary skill. Ex. 2001 ¶ 14. Based on the
   current record, including our review of the ’886 patent and the types of
   problems and solutions described in the ’886 patent and cited prior art, we
   agree with Petitioner’s assessment of the level of ordinary skill in the art and
   apply it for purposes of this Decision.


                D. Obviousness Ground Based on Wren and Berger
         Petitioner contends that claims 1, 4, and 5 are unpatentable over Wren
   and Berger3 under 35 U.S.C. § 103(a), citing the testimony of Sandeep
   Chatterjee, Ph.D., as support. Pet. 20–50 (citing Ex. 1002). Patent Owner
   makes various arguments in response, citing the testimony of Dr. Shamos as
   support. Prelim. Resp. 13–42, 45–62 (citing Ex. 2001). We are persuaded
   that Petitioner has established a reasonable likelihood of prevailing on its
   asserted ground for the reasons explained below.




   3
    Wren and Berger were not of record during prosecution of the ’886 patent.
   See Ex. 1001, (56); Pet. 4–5.

                                         11
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 13 of 34 Page ID
                                  #:6720
   IPR2018-00397
   Patent 9,306,886 B2

                                       1. Wren
         Wren describes “a multimedia video messaging system that provides
   an end-user with the ability to record and send arbitrary-length audio and
   video content” as “audiovisual messages that are automatically addressed to
   recipients based on one-touch activation.” Ex. 1003, Abstract, ¶ 2. The user
   “initiate[s] the method from a menu, address-book or an active voice or
   audio call screen” on the user’s mobile phone. Id. ¶ 10. For example, the
   device may provide the user with a “Send” option, which “will
   auto-compose the message [to the desired recipient(s)] based on parameters
   submitted to the method from the point of initiation” or “may prompt the
   user for the to: address that will typically be a phone number or e-mail
   address, subject text and body text.” Id. ¶ 29. The device then sends the
   movie message in one of two ways. Id. ¶¶ 11, 29. If the video is less than a
   certain size, it is sent as an attachment to the message. Id. ¶ 11. If the video
   is above that size, however, “the video and audio streams to a remote disk
   that is available on the world-wide web and a message is created and sent
   with a [Uniform Resource Identifier (URI)4] to the streamed media
   embedded in the body of the message.” Id. “When the message is received,
   an end-user can click on the attachment or the URI to play the video and
   audio.” Id.




   4
     Dr. Chatterjee explains that a URI is a “sequence of characters that
   identifies a resource,” the most common example of which is a Uniform
   Resource Locator (URL), and “[t]he terms URL and URI are often used
   interchangeably when the resource being identified is accessible over the
   Internet, as is the case in Wren.” Ex. 1002 ¶ 33 n.5.

                                          12
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 14 of 34 Page ID
                                  #:6721
   IPR2018-00397
   Patent 9,306,886 B2

         Figures 9A–9C of Wren are “an illustration of the end-user experience
   receiving the one-touch message with a compatible mobile phone or
   [personal computer (PC)] with a compatible e-mail client.” Id. ¶ 22.
   Figures 9A and 9B of Wren are reproduced below.




   Figure 9A depicts “a notification of a new message,” and Figure 9B depicts
   “a view of the Movie once the user selects play from a new message
   notification.” Id. ¶ 32. Wren also includes Figure 9C, which is reproduced
   below.




   Figure 9C depicts “an e-mail message containing the Movie.” Id.




                                        13
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 15 of 34 Page ID
                                  #:6722
   IPR2018-00397
   Patent 9,306,886 B2

                                      2. Berger
         Berger describes a unified messaging (UM) system where a user can
   access different types of messages (e.g., voicemail, e-mail, facsimile, video)
   from a remote UM messaging server with a “seamless user interface”
   presented on a mobile phone. Ex. 1004 ¶¶ 1, 28. The messaging server
   converts data as necessary (e.g., text to speech, and vice versa) so that it can
   be accessed and provided to the user. Id. ¶¶ 1–4, 28–30. Figure 4 of Berger
   is reproduced below.




                                          14
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 16 of 34 Page ID
                                  #:6723
   IPR2018-00397
   Patent 9,306,886 B2

   Figure 4 depicts list of available messages 120 displayed on the user’s
   mobile phone, including e-mail messages 122 and voice messages 124. Id.
   ¶ 41. The list is provided to the user’s phone as “a web page, in a markup
   language compatible with the requesting device,” and displayed as
   “hyperlinked messages.” Id. The user selects a particular message by
   moving cursor 132 up and down and pressing SEND button 134. Id. ¶ 42.
   Upon doing so, the phone’s browser sends a Hypertext Transfer Protocol
   (HTTP) request to the messaging server, and the messaging server performs
   any necessary conversion of the message and returns the content of the
   message as a web page for display on the phone. Id. ¶¶ 43–44. Berger
   discloses that each message has an associated message number (displayed as
   1–5 in Figure 4 above), which is included in each hyperlink of the displayed
   list and the HTTP request from the phone. Id. ¶¶ 45–57.


                                    3. Analysis
         Petitioner relies on Wren for the majority of the limitations of claim 1.
   For example, Petitioner argues that Wren teaches a “recipient user device”
   (i.e., the recipient’s mobile phone) that handles an “electronic message”
   (i.e., movie message) having both “header information” (i.e., sender
   identification (“Jane Doe”) and time (“9:30AM”)) and “message content”
   including a “media component” (i.e., video). Pet. 20–25. Petitioner further
   argues that Wren teaches (1) providing a “first display” with the header
   information (i.e., the screen display shown in Figure 9A) and a “second
   display” with the message content (i.e., the screen display in Figure 9B),
   which are “reduced traceability displays” because they display the header
   information and message content separately; (2) receiving a selection by the


                                         15
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 17 of 34 Page ID
                                  #:6724
   IPR2018-00397
   Patent 9,306,886 B2

   recipient via the first display (i.e., the user selecting “Play” on the screen
   display shown in Figure 9A); and (3) in response, providing the screen
   display shown in Figure 9B, such that a single screen capture of the header
   information and media component is prevented. Id. at 25–31, 44–45, 47–49.
         Petitioner relies on Berger for two limitations of claim 1. First, claim
   1 recites a “selection directed to a portion of a message list corresponding to
   the header information.” Because Wren displays only a single message at
   a time, Petitioner relies on Berger for this limitation, citing the list of
   messages shown in Figure 4 of Berger, which displays “header information”
   for individual messages and allows the user to select a particular message by
   moving the cursor. Id. at 44–47. Petitioner explains that in the asserted
   combination,
         Figure 9A of Wren (“first display”) would be further adapted to
         display a message list containing multiple messages, each item
         in the list listing header information as disclosed in Berger.
         The selection in Wren, under this combination, would thus be
         “directed to a portion of a message list corresponding to the
         header information” because the user would select the message
         by placing the cursor on the header information corresponding
         to that message (e.g., “George Smith,” “11:00A”), as disclosed
         in Berger . . . .
   Id. at 47 (emphases omitted).
         Second, claim 1 recites “the message content and the header
   information having been related to each other using a correlation previously
   assigned to each of the message content and the header information.”
   As explained above, we interpret “correlation” to mean data corresponding
   to a message used to associate two components of a message. See supra
   Section III.A. According to Petitioner and Dr. Chatterjee, a person of
   ordinary skill in the art would have understood that Wren must have a


                                           16
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 18 of 34 Page ID
                                  #:6725
   IPR2018-00397
   Patent 9,306,886 B2

   previously assigned correlation between the header information and message
   content because, when the user selects “Play” on the screen with the header
   information shown in Figure 9A, Wren plays the video corresponding to that
   information, as shown in Figure 9B. Pet. 31–33 (citing Ex. 1002 ¶¶ 69–70).
   Petitioner acknowledges, though, that “Wren does not disclose the details of
   how the correlation between the header information and the message content
   was assigned,” and thus also relies on Berger. Id. at 34–38. Specifically,
   Petitioner contends that in Berger, a message number is “previously assigned
   by the server . . . to each row of displayed header information” and included
   in the URL that is “used to retrieve the corresponding message content.” Id.
   at 34–36. Petitioner also points to Berger’s alternative embodiment, which
   combines the message number and user ID into a single cryptographic hash
   value that is similarly included in the URL. Id. at 36–37.
         Petitioner provides an explanation as to why a person of ordinary skill
   in the art would have been able and motivated to modify Wren’s system
   based on the teachings of Berger. Id. at 38–44. For example, Petitioner
   argues that both references teach similar techniques for delivering message
   content and presenting that content on a mobile phone with a small screen,
   and an ordinarily skilled artisan would have viewed “the ability to display
   and allow selection from among a multiplicity of received messages,” rather
   than displaying one message at a time, as a “distinct improvement” to the
   system of Wren. Id. at 39–41. Petitioner’s contentions are supported by the
   testimony of Dr. Chatterjee. See Ex. 1002 ¶¶ 78–87, 93.
         Patent Owner makes seven arguments in its Preliminary Response.
   First, Patent Owner argues that Wren is not analogous art to the ’886 patent.
   Prelim. Resp. 45–57 (citing Ex. 2001 ¶¶ 27, 28, 30, 31, 33). To be


                                        17
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 19 of 34 Page ID
                                  #:6726
   IPR2018-00397
   Patent 9,306,886 B2

   considered for obviousness, a reference must be analogous art. See In re
   Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) (“References within the
   statutory terms of 35 U.S.C. § 102 qualify as prior art for an obviousness
   determination only when analogous to the claimed invention.”). A prior art
   reference qualifies as analogous art (1) if it is from the same field of
   endeavor as the claimed invention, regardless of the problem addressed, or
   (2) if the reference is not within the field of the inventor’s endeavor, it is
   nonetheless reasonably pertinent to the particular problem with which the
   inventor is involved. Id.
         Patent Owner contends that the ’886 patent’s field of endeavor is a
   “reduced-traceability electronic messaging system and method.” Prelim.
   Resp. 48. According to Patent Owner, “every one of [the ’886 patent’s]
   parts, i.e., Abstract, Field of Invention, Background, Summary of the
   Disclosure, Drawings, Detailed Description, and Claims, is specifically
   targeted at reducing traceability of electronic messages.” Id. at 47.
         Based on the current record, we find that the ’886 patent teaches
   systems and methods for handling electronic messages more generally, such
   that its field of endeavor is not limited to the reduction of message
   traceability. The “Field of the Invention” section of the ’886 patent states
   that “[t]he present invention generally relates to the field of electronic
   messaging.” Ex. 1001, col. 1, ll. 64–67 (emphasis added). This definition is
   reflected in all of the claims, which recite either a method, system, or
   machine readable hardware storage medium with instructions for
   implementing a method of “handling an electronic message.” The
   ’886 patent describes the disclosed invention as “an electronic message
   recipient handling system and method with separated display of message


                                           18
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 20 of 34 Page ID
                                  #:6727
   IPR2018-00397
   Patent 9,306,886 B2

   content and header information,” and indicates that “several aspects of
   system 100 reduce traceability of electronic messages.” Id. at col. 1,
   l. 67–col. 2, l. 3, col. 4, ll. 32–34. On this record, however, we are not
   persuaded that the ’886 patent’s discussion of one particular aspect of the
   disclosed invention—“separated display of message content and header
   information”—and one stated advantage of the invention—“reduce[d]
   traceability”—limits the patent’s field of endeavor, particularly when the
   patent expressly defines the “field” as electronic messaging. Indeed, the
   U.S. Court of Appeals for the Federal Circuit has indicated that the scope of
   analogous art is to be construed broadly. Wyers v. Master Lock Co.,
   616 F.3d 1231, 1238 (Fed. Cir. 2010) (“The Supreme Court’s decision in
   KSR . . . directs us to construe the scope of analogous art broadly . . . .”); see
   also Unwired Planet, LLC v. Google Inc., 841 F.3d 995, 1001 (Fed. Cir.
   2016) (“The field of endeavor of a patent is not limited to the specific point
   of novelty, the narrowest possible conception of the field, or the particular
   focus within a given field.”). On this record, we are persuaded that the
   ’886 patent’s field of endeavor is handling electronic messages.5




   5
     In two previous decisions involving patents related to the ’886 patent,
   we preliminarily defined the field of endeavor for the respective patents as
   “handling electronic mail messages.” See IPR2018-00200, Paper 13, 14;
   IPR2018-00312, Paper 13, 19. Upon further consideration, and based on the
   record now before us in this proceeding, we find that the field of endeavor of
   the ’886 patent is handling electronic messages, consistent with the “Field of
   the Invention” section and claims of the ’886 patent, which describe
   “electronic messages” generally and are not limited to “electronic mail
   messages.” The parties are encouraged to address the field of endeavor of
   the ’886 patent in their papers during trial.

                                           19
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 21 of 34 Page ID
                                  #:6728
   IPR2018-00397
   Patent 9,306,886 B2

         Wren discloses a “multimedia video messaging system,” where a
   multimedia device sends a movie message to a recipient device and the
   recipient device receives and displays the message. See Ex. 1003 ¶¶ 2,
   31–32; Pet. 10–13. Wren, therefore, is directed to the handling of electronic
   messages. We are persuaded, based on the current record, that Wren is
   within the field of endeavor of the ’886 patent and thus, is analogous art to
   the ’886 patent, and need not determine whether Wren is reasonably
   pertinent to the particular problem the inventors of the ’886 patent were
   trying to solve.
         Second, Patent Owner argues that the references do not teach a
   “correlation previously assigned to each of the message content and the
   header information,” as recited in claim 1. Prelim. Resp. 18–24 (citing
   Ex. 2001 ¶¶ 78–81). Patent Owner asserts that Wren has very little
   disclosure regarding the relationship between the screens shown in Figures
   9A and 9B, and does not disclose any particular data used to associate the
   header information and message content. Id. at 18–22 (citing Ex. 1003
   ¶ 32). Further, Berger only discloses “a list of links to entire messages, not
   correlations between headers and corresponding contents of messages,”
   according to Patent Owner. Id. at 22–24. Patent Owner argues that Berger
   does not disclose “separating” message content from the rest of the message
   and, therefore, has no need for any correlation between header information
   and message content. Id.
         We are not persuaded based on the current record. Petitioner relies on
   separate items of data in both Wren and Berger for the claimed header
   information (i.e., sender identification and time) and message content (i.e.,
   video or text of the message). Although claim 1 requires that the header


                                         20
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 22 of 34 Page ID
                                  #:6729
   IPR2018-00397
   Patent 9,306,886 B2

   information and message content be “related to each other” using a
   previously assigned correlation, we do not see—and Patent Owner does not
   point to—any language in claim 1 requiring them to be separately stored or
   communicated.6 Moreover, we agree with Petitioner on this record that the
   alleged “correlation” in Berger is very similar to the exemplary embodiment
   described in the Specification of the ’886 patent. See Pet. 38. In Berger, the
   message number for a particular message is displayed in the web page
   message list along with the header information for the message (e.g.,
   “1 George Smith 11:00A” in Figure 4), and is part of the URL linked from
   the displayed header information and used to retrieve the corresponding
   message content. See Ex. 1004 ¶¶ 49–50, 54–57, Fig. 5 (showing the
   Wireless Markup Language (WML) code for the message list, with the URL
   link for each message). The message ID described in the Specification of
   the ’886 patent, which may be associated with a “sequence number (e.g.,
   1, 2, 3, 4, etc.)” included in the header information, similarly identifies a
   particular message, is sent to the server when the recipient selects that
   message from the list, and is used by the server to retrieve the message
   content and send it to the recipient. See Ex. 1001, col. 6, l. 67–col. 7, l. 2;
   col. 8, ll. 16–26, col. 14, ll. 54–65, col. 15, ll. 9–20. Thus, the message
   number in Berger associates the header information and message content,
   similar to how the message ID associates the two components in the
   Specification of the ’886 patent. Petitioner has made a sufficient showing on
   this record that the cited references teach the “correlation” limitation of


   6
     Indeed, dependent claim 9, challenged by Petitioner in a different ground,
   recites that the header information and message content are communicated
   over the network “separately.”

                                          21
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 23 of 34 Page ID
                                  #:6730
   IPR2018-00397
   Patent 9,306,886 B2

   claim 1. The parties are encouraged to address this issue in their papers
   during trial.
          Third, Patent Owner argues that the references do not teach a first
   “reduced traceability display” that shows header information but not
   message content. Prelim. Resp. 25–28. As explained above, we interpret
   “reduced traceability displays” to mean an arrangement of displays that
   enables reduced traceability of electronic messages (e.g., by separately
   displaying identifying information and message content). See supra Section
   III.A. Patent Owner contends that the screen shown in Figure 9A of Wren is
   not a reduced traceability display because it includes the text “New Movie,”
   and Petitioner has not shown sufficiently that the text is not part of the
   content of the message. Prelim. Resp. 25–28.
          Patent Owner’s argument is not persuasive on this record.
   Dr. Chatterjee explains that a person of ordinary skill in the art would have
   understood Wren to teach that “the recipient mobile phone generates and
   displays [the ‘New Movie’ text in Figure 9A] as part of a ‘notification of a
   new message,’” not that the sender entered the text. Ex. 1002 ¶ 63; see
   Pet. 27–28. The basis for that opinion is that (1) Wren teaches a
   “one-touch” activation where the user can send a message without any
   further input, such as entering text, (2) there is nothing in Wren suggesting
   that “New Movie” was entered by the sender, and (3) the “New Movie”
   description would apply to all movie messages, not just the particular one
   shown in Figures 9A and 9B. Ex. 1002 ¶ 63 (citing Ex. 1003 ¶¶ 6–8, 22, 32,
   claim 2). Although Wren does not state expressly whether the “New Movie”
   text is provided by the system or entered by the sender, we are persuaded
   that Dr. Chatterjee’s testimony is sufficient at this stage of the proceeding, as


                                          22
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 24 of 34 Page ID
                                  #:6731
   IPR2018-00397
   Patent 9,306,886 B2

   it is supported by and consistent with the written description of Wren. See
   Ex. 1003 ¶ 32 (Figure 9A notifies the recipient of a “new” message, and that
   message includes a “Movie” as shown in Figure 9B). Patent Owner will
   have the opportunity to cross-examine Dr. Chatterjee and explore the bases
   for his opinions, and (as with all of Petitioner’s contentions) our ultimate
   assessment of Petitioner’s asserted ground will be based on the complete
   record at the end of trial.
          Fourth, Patent Owner argues that the references do not teach “in
   response to the selection, providing the second display via the recipient user
   device such that the second display does not include a display of the header
   information via the second display,” as recited in claim 1. Prelim. Resp.
   13–17. Patent Owner argues that
          [w]hen the Wren and Berger teachings are combined, in an
          attempt to provide a method of handling an electronic message,
          both of Wren’s e-mail message types, i.e., movie-as-an-
          attachment type and embedded-URI type, would be stored in an
          e-mail message repository for retrieval by Berger’s UM server.
          Then, when a user has been authenticated by the Berger system,
          Berger’s UM server composes a message list containing
          individual items corresponding to the messages stored in the
          e-mail repository for that user. When the user selects an item
          from Berger’s message list, the Berger server retrieves that
          e-mail message and displays it to the user on the user’s device.
          In the combined method as hypothesized by Petitioner, in
          response to an item selection in the Berger list, Berger would
          first display Wren’s FIG. 9A screen. The recipient could then
          play the movie using the Play button on that screen.
          Consequently, and in Petitioner’s hypothetical, when the user
          selected the Play button, it stands to reason that the Berger UM
          server would display Wren’s FIG. 9B screen in accordance with
          the teachings of Wren.




                                         23
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 25 of 34 Page ID
                                  #:6732
   IPR2018-00397
   Patent 9,306,886 B2

   Id. at 15–16 (citations omitted). Thus, according to Patent Owner, the
   screen of Figure 9A (showing the header information), not Figure 9B
   (showing the message content), would be displayed “in response to” the
   selection from the list in the asserted combination. Id. at 16–17.
         We are not persuaded on this record that a person of ordinary skill in
   the art would have combined the references’ teachings in the manner
   asserted by Patent Owner. Wren teaches a first screen (Figure 9A) showing
   header information for a single message, and the user selects that message
   for display by clicking “Play,” after which a second screen (Figure 9B)
   showing the video is displayed. See Pet. 44–47. Berger similarly teaches a
   screen with header information from which the user may make a selection
   for display, but header information is shown for multiple messages, not a
   single message. Id. Petitioner’s position is that a person of ordinary skill in
   the art would have been motivated to modify Wren’s first screen, based on
   Berger, to display header information for multiple messages. Id. at 47. That
   modification is supported sufficiently at this stage by the disclosure of the
   references and the testimony of Dr. Chatterjee. See id. at 44–47; Ex. 1003
   ¶ 32; Ex. 1004 ¶¶ 41–42; Ex. 1002 ¶¶ 78–87, 93.
         Patent Owner’s argument also is not persuasive because it is
   predicated on bodily incorporating certain aspects of Berger’s UM server
   functionality into Wren’s system. “It is well-established that a determination
   of obviousness based on teachings from multiple references does not require
   an actual, physical substitution of elements. . . . Rather, the test for
   obviousness is what the combined teachings of the references would have
   suggested to those having ordinary skill in the art.” In re Mouttet, 686 F.3d
   1322, 1332–33 (Fed. Cir. 2012); see also MCM Portfolio LLC v.


                                           24
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 26 of 34 Page ID
                                  #:6733
   IPR2018-00397
   Patent 9,306,886 B2

   Hewlett-Packard Co., 812 F.3d 1284, 1294 (Fed. Cir. 2015) (“[t]he test for
   obviousness is not whether the features of a secondary reference may be
   bodily incorporated into the structure of the primary reference” (citation
   omitted)), cert. denied, 137 S. Ct. 292 (2016).
         Fifth, Patent Owner argues that the references do not teach providing
   a second display without header information “such that a single screen
   capture of both the header information and the media component is
   prevented,” as recited in claim 1. Prelim. Resp. 28–32 (citing Ex. 2001
   ¶¶ 29, 31). Patent Owner contends that “Wren does not mention screen
   capture, privacy, traceability, or security, and most telling, Wren teaches the
   simultaneous display of header information and message content in FIG.
   9C,” which “demonstrates that Wren is not concerned about reducing
   traceability when transmitting media content.” Id. at 30–31 (emphasis
   omitted). We are not persuaded. Petitioner relies on Figures 9A and 9B of
   Wren as first and second displays separately displaying header information
   and message content on a mobile phone, not Figure 9C, which depicts a PC
   embodiment. See Pet. 22–23, 25–29, 44–45, 47–49; Ex. 2001 ¶ 32 (“Fig. 9C
   does not appear to depict a cellphone screen, but shows a PC”). Regardless
   of whether Wren discloses the purpose behind having separate screens, the
   reference teaches that Figures 9A and 9B are two different screens, with
   different displayed information and with the latter being displayed after the
   user selects “Play” in the former. See Ex. 1003 ¶ 32. Petitioner has made a
   sufficient showing based on Figures 9A and 9B in Wren.
         Sixth, Patent Owner argues that the asserted combination of Wren
   with Berger would render Wren unsatisfactory for its intended purpose
   because “adding Berger’s URL-based message list to Wren is contrary to


                                         25
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 27 of 34 Page ID
                                  #:6734
   IPR2018-00397
   Patent 9,306,886 B2

   Wren’s explicit teaching of sending movies directly to recipient devices to
   provide recipients with a better user-experience by making the movies
   available for immediate and offline viewing.” Prelim. Resp. 32–39 (citing
   Ex. 2001 ¶¶ 29, 39). Patent Owner contends that one of Wren’s key
   purposes is to “provide a recipient user with a good user-experience, which
   ‘[i]deally’ involves transferring the movie message to the recipient at the
   time of sending, i.e., without using a URI,” so that the recipient can view the
   message offline when the network is unavailable. Id. at 33 (quoting
   Ex. 1003 ¶ 6). Patent Owner argues that the asserted combination would
   frustrate that purpose because in the asserted combination,
         all of Wren’s e-mail messages would be stored in the email
         message repository, including the Wren messages having the
         movies as attachments. So, when Wren sends a movie as an
         attachment, the message, including the attachment, does not go
         to the recipient’s device, but rather Berger’s UM server receives
         it and stores it in an e-mail message repository remote from the
         recipient device. Consequently, the movie attachment is not
         sent directly to the recipient device and is not available to the
         recipient for immediate or offline viewing.
                Indeed, to retrieve one of Wren’s movie-as-an-
         attachment type e-mail messages, the user would first have to
         select the corresponding item in Berger’s message list.
         Berger’s UM server would then respond by retrieving the
         message via Berger’s URL and then sending the message,
         including the attachment, to the recipient’s device. Only after
         this additional step would Wren’s movie be available to the
         recipient on her/his device. . . .
   Id. at 36–37. For similar reasons, Patent Owner also contends that the
   asserted combination with Berger would change Wren’s principle of
   operation because “the combination eliminates the direct delivery of a movie
   to a recipient’s device contrary to Wren’s express teachings that, when


                                         26
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 28 of 34 Page ID
                                  #:6735
   IPR2018-00397
   Patent 9,306,886 B2

   network conditions allow, sending the movie directly to the recipient device
   as an attachment improves the recipient’s user-experience.” Id. at 39–42
   (citing Ex. 2001 ¶ 40).
         Based on the current record, Patent Owner’s arguments are not
   persuasive. Wren teaches that the decision of how to send the movie
   message is based on the file size of the video. Ex. 1003 ¶¶ 11, 29. If the
   video is less than a certain size, it is sent as an attachment to the message.
   Id. If the video is above that size, a URI to the video is included in the
   message. Id. Patent Owner’s argument appears to be directed to the
   former—the recipient would not receive the movie directly as an attachment
   because the asserted combination introduces an intermediate step of
   providing a list of messages, from which the user selects a URL link to the
   video. Prelim. Resp. 32–42. Regardless of whether doing so would be
   contrary to Wren’s intended purpose or principle of operation, however, the
   latter procedure would still occur (for large video files), as contemplated by
   Wren. In other words, Wren discloses two methods of operation, only one
   of which allegedly would be frustrated according to Patent Owner.
   Although Wren discloses that transferring a movie message “at the time of
   send without a URI reference” provides the “ideal” type of user experience,
   Ex. 1003 ¶ 6, we are not persuaded on this record that introducing a
   URL-based selection from a message list would be inconsistent with Wren’s
   intended purpose or principle of operation, given that Wren’s disclosed
   system uses both methods of operation.
         Seventh, Patent Owner argues that Petitioner’s reasoning for
   combining the teachings of the references is insufficient, as it “relies on
   unsubstantiated supposition and speculation to support piecing together


                                          27
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 29 of 34 Page ID
                                  #:6736
   IPR2018-00397
   Patent 9,306,886 B2

   disparate parts of references completely divorced from the problems
   addressed by the ’886 patent,” repeating a number of its previous arguments
   regarding the asserted combination. Prelim. Resp. 57–62 (citing Ex. 2001
   ¶ 29). Petitioner has made a sufficient showing at this stage of the
   proceeding, with supporting testimony from Dr. Chatterjee, as to why a
   person of ordinary skill in the art would have been motivated to modify
   Wren to display a list of multiple messages, rather than one message at a
   time, based on the teachings of Berger. Further, we are not persuaded on
   this record that doing so would have been contrary to Wren’s intended
   purpose or principle of operation, for the reasons explained above.
         On this record, we are persuaded that Petitioner has shown a
   reasonable likelihood of prevailing on its assertion that claim 1 is
   unpatentable over Wren and Berger. We also have reviewed Petitioner’s
   contentions regarding claims 4 and 5, which depend from claim 1, and are
   persuaded that Petitioner has made a sufficient showing at this stage for
   those claims as well. See Pet. 50.


           E. Obviousness Ground Based on Wren, Berger, and Hanna
         Petitioner contends that claims 9–11 are unpatentable over Wren,
   Berger, and Hanna7 under 35 U.S.C. § 103(a). Pet. 50–65. For example,
   claim 9 recites that “the header information and the message content are
   received at the recipient user device via a network, wherein the header
   information and the message content are communicated over the network
   separately.” Petitioner argues that the recipient device in Wren receives


   7
    Hanna was not of record during prosecution of the ’886 patent. See
   Ex. 1001, (56); Pet. 4–5.

                                         28
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 30 of 34 Page ID
                                  #:6737
   IPR2018-00397
   Patent 9,306,886 B2

   header information and message content via a network and displays them as
   shown in Figures 9A and 9B, but acknowledges that “Wren does not
   disclose the detailed mechanics of how the movie message . . . is transmitted
   from the server to the recipient’s mobile phone.” Id. at 50–51. Petitioner
   thus relies on Berger and Hanna as disclosing the recited separate
   communication. Id. at 51. Specifically, Hanna teaches a system that
   replaces the file attachment in an e-mail message with a URL to the file on a
   server, where the recipient then uses the URL to retrieve the file. Id. at
   51–52 (citing Ex. 1005, col. 2, ll. 3–5, 55–57, col. 5, ll. 1–12, 26–28, 39–40,
   57–66). Similarly, Berger’s message list web page includes, for a particular
   message, a URL to the message content, which the recipient uses to retrieve
   the message content. Id. at 52–53 (citing Ex. 1004 ¶¶ 53–57, 81). Petitioner
   contends that, based on the combined teachings of the references,
         the header information in Wren (such as the sender name and
         date/time shown in Figure 9A) [would be] sent separately from
         the message content (the movie message shown in Figure 9B).
         This is because a message is initially sent from the server to the
         recipient device that does not include an attachment containing
         the movie message content – that message instead includes only
         the header information and a URL as disclosed in Berger and
         Hanna, the URL identifying the location of the movie message
         content on a server. The recipient’s mobile phone can later
         retrieve the movie message content (as shown in Figure 9B of
         Wren) from the server using the URL in a separate transmission
         according to the techniques of Berger and Hanna. Under this
         scenario, therefore, the header information is communicated
         separately from the movie message content.
   Id. at 53 (emphases omitted). Petitioner further provides reasons as to why a
   person of ordinary skill in the art would have been motivated to make such a
   combination, including, for example, that doing so would have provided “the
   ability to optimize the delivery of message content based on the capabilities

                                         29
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 31 of 34 Page ID
                                  #:6738
   IPR2018-00397
   Patent 9,306,886 B2

   of the recipient device” as well as “superior message tracking.” Id. at 56–61
   (citing Ex. 1002 ¶¶ 109–120).
         Similar to its arguments regarding the combination of Wren with
   Berger, Patent Owner argues that modifying Wren to replace an attachment
   with a URL, as taught by Hanna, would render Wren unsatisfactory for its
   intended purpose and change Wren’s principle of operation because it
   “eliminates Wren’s teaching of sending movies directly to recipient devices
   to provide recipients with good user-experiences by making the movies
   available for immediate and offline viewing.” Prelim. Resp. 42–45. Based
   on the current record, we are not persuaded by these arguments, for reasons
   similar to those explained above. See supra Section III.D.3. Patent Owner
   does not argue separately that the combination of references does not teach
   or suggest the limitations of each of claims 9–11.
         Further, the Supreme Court has held that a decision to institute under
   35 U.S.C. § 314 may not institute on fewer than all claims challenged in the
   petition. SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1359–60 (2018). Given
   our determination above that Petitioner has demonstrated a reasonable
   likelihood of prevailing as to claim 1, we also determine that it is appropriate
   to institute a trial on Petitioner’s asserted ground that claims 9–11 are
   unpatentable over Wren, Berger, and Hanna.


           F. Obviousness Ground Based on Wren, Berger, and Thorne
         Petitioner contends that claim 13 is unpatentable over Wren, Berger,
   and Thorne under 35 U.S.C. § 103(a). Pet. 65–70. Claim 13 recites
   “deleting the message content including the media component at a
   predetermined amount of time after being displayed such that after the


                                          30
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 32 of 34 Page ID
                                  #:6739
   IPR2018-00397
   Patent 9,306,886 B2

   second display is terminated from view, the message content including the
   media component is no longer available to the recipient user.” Petitioner
   relies on Thorne’s teaching of starting a timer when an e-mail message is
   displayed, and deleting the message upon expiration of a “maximum display
   time.” Id. at 65–66 (citing Ex. 1006, col. 10, ll. 35–45, col. 11, ll. 5–12).
   Petitioner argues that a person of ordinary skill in the art would have been
   motivated to further modify the combined system of Wren and Berger to
   perform this functionality, for example, to “improv[e] the security and
   confidentiality of the received movie message,” noting that Thorne expressly
   states that its deletion functionality “[e]nsure[s] that a user does not bring the
   message up and leave it displayed for hours.” Id. at 67–70 (quoting
   Ex. 1006, col. 10, ll. 38–40). Patent Owner in its Preliminary Response
   disputes the asserted combination of Wren and Berger as explained above,
   see supra Section III.D.3, but does not separately argue the additional
   combination with Thorne. We institute a trial on Petitioner’s asserted
   ground that claim 13 is unpatentable over Wren, Berger, and Thorne.


                                 IV. CONCLUSION
         We conclude that Petitioner has demonstrated a reasonable likelihood
   of prevailing with respect to at least one claim of the ’886 patent challenged
   in the Petition. The Board, however, has not made a final determination
   under 35 U.S.C. § 318(a) with respect to the patentability of the challenged
   claims.




                                          31
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 33 of 34 Page ID
                                  #:6740
   IPR2018-00397
   Patent 9,306,886 B2

                                     V. ORDER
          In consideration of the foregoing, it is hereby:
          ORDERED that, pursuant to 35 U.S.C. § 314(a), an inter partes
   review of claims 1, 4, 5, 9–11, and 13 of the ’886 patent is instituted with
   respect to all grounds set forth in the Petition; and
          FURTHER ORDERED that, pursuant to 35 U.S.C. § 314(c) and
   37 C.F.R. § 42.4(b), inter partes review of the ’886 patent shall commence
   on the entry date of this Decision, and notice is hereby given of the
   institution of a trial.




                                          32
Case 2:17-cv-00220-MLH-KS Document 179-7 Filed 11/12/19 Page 34 of 34 Page ID
                                  #:6741
   IPR2018-00397
   Patent 9,306,886 B2

   PETITIONER:

   Heidi L. Keefe
   Andrew C. Mace
   COOLEY LLP
   hkeefe@cooley.com
   amace@cooley.com


   PATENT OWNER:

   Douglas R. Wilson
   Michael F. Heim
   Blaine A. Larson
   HEIM PAYNE & CHORUSH, LLP
   dwilson@hpcllp.com
   mheim@hpcllp.com
   blarson@hpcllp.com

   Jamie T. Gallagher
   BIRCH TREE IP LAW & STRATEGY PLLC
   jamie@birchtreeip.com




                                     33
